Exhibit 10.1

 

DEMAND MEDIA, INC.

2010 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

Demand Media, Inc., a Delaware corporation, (the “Company”), pursuant to its
2010 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”), an award of restricted stock
units (“Restricted Stock Units” or “RSUs”).  Each vested Restricted Stock Unit
represents the right to receive, in accordance with the Restricted Stock Unit
Award Agreement attached hereto as Exhibit A (the “Agreement”), one share of
Common Stock.  This award of Restricted Stock Units is subject to all of the
terms and conditions set forth herein and in the Agreement and the Plan, each of
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and the Agreement.

 

Participant:

 

[                                                    ]

 

 

 

Grant Date:

 

[                                                    ]

 

 

 

Total Number of RSUs:

 

[                          ]

 

 

 

Vesting Commencement Date:

 

[                          ]

 

 

 

Vesting Schedule:

 

[                          ]

 

 

 

Termination:

 

If Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any) will thereupon
be automatically forfeited by Participant without payment of any consideration
therefor.

 

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Participant has reviewed the Agreement, the Plan and this Grant Notice
in their entirety, has had an opportunity to obtain the advice of counsel prior
to executing this Grant Notice and fully understands all provisions of this
Grant Notice, the Agreement and the Plan.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.

 

DEMAND MEDIA, INC.:

 

PARTICIPANT:

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

DEMAND MEDIA, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT

 

ARTICLE 1.



GENERAL

 

1.1               Incorporation of Terms of Plan.  The RSUs are subject to the
terms and conditions of the Plan, which are incorporated herein by reference. 
In the event of any inconsistency between the Plan and this Agreement, the terms
of the Plan shall control.

 

ARTICLE 2.



GRANT OF RESTRICTED STOCK UNITS

 

2.1               Grant of RSUs.  Pursuant to the Grant Notice and upon the
terms and conditions set forth in the Plan and this Agreement, effective as of
the Grant Date set forth in the Grant Notice, the Company, hereby grants to
Participant an award of RSUs under the Plan in consideration of Participant’s
past and/or continued employment with or service to the Company or its
Affiliates and for other good and valuable consideration.

 

2.2               Unsecured Obligation to RSUs.  Unless and until the RSUs have
vested in the manner set forth in Article 2 hereof, Participant will have no
right to receive Common Stock under any such RSUs.  Prior to actual payment of
any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

 

2.3               Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs
shall vest and become nonforfeitable with respect to the applicable portion
thereof according to the vesting schedule set forth in the Grant Notice, subject
to Participant’s continued status as an Employee, Consultant or Non-Employee
Director through the applicable vesting dates.

 

2.4               Consideration to the Company.  In consideration of the grant
of the award of RSUs pursuant hereto, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary.  Nothing in the Plan or
this Agreement shall confer upon Participant any right to continue in the employ
or service of the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company and its Subsidiaries, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without Cause.

 

2.5               Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, upon
Participant’s Termination of Service for any or no reason, all Restricted Stock
Units which have not vested prior to or in connection with such Termination of
Service will thereupon automatically be forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration by the
Company, and Participant, or Participant’s beneficiary or personal
representative, as the case may be, shall have no further rights hereunder.  No
portion of the RSUs which has not become vested as of the date on which
Participant incurs a Termination of Service shall thereafter become vested.

 

A-1

--------------------------------------------------------------------------------


 

2.6               Issuance of Common Stock upon Vesting.

 

(a)           As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof.  Notwithstanding the foregoing, in the event Shares cannot
be issued pursuant to Section 11.4 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section.

 

(b)          As set forth in Section 11.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units.  The Company shall
not be obligated to deliver any new certificate representing Shares to
Participant or Participant’s legal representative or enter such share of Common
Stock in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant or vesting of the Restricted Stock Units or the
issuance of Shares.

 

2.7               Conditions to Delivery of Common Stock.  The Shares
deliverable hereunder may be either previously authorized but unissued Shares,
treasury Shares or issued Shares which have then been reacquired by the
Company.  Such Shares shall be fully paid and nonassessable.  The Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares deliverable hereunder prior to fulfillment of the conditions
set forth in Section 11.4 of the Plan.

 

2.8               Rights as Stockholder.  The holder of the RSUs shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any Shares underlying the RSUs and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such Participant (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 13.2 of the Plan.

 

ARTICLE 3.



OTHER PROVISIONS

 

3.1               Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons.  No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the RSUs.

 

A-2

--------------------------------------------------------------------------------


 

3.2           Grant is Not Transferable.  During the lifetime of Participant,
the RSUs may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution or, subject to the consent
of the Administrator, pursuant to a DRO.  Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

3.3           Tax Consultation.  Participant understands that Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and the shares issuable with respect thereto).  Participant
represents that Participant has consulted with any tax consultants Participant
deems advisable in connection with the RSUs and the issuance of shares with
respect thereto and that Participant is not relying on the Company for any tax
advice.

 

3.4           Adjustments. Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

 

3.5           Binding Agreement.  Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

3.6           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this
Section 3.6, either party may hereafter designate a different address for
notices to be given to that party.  Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

3.7           Participant’s Representations.  If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

 

3.8           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

3.9           Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.10         Conformity to Securities Laws.  Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations.  To the extent permitted by applicable law, the

 

A-3

--------------------------------------------------------------------------------


 

Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

3.11         Amendment, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of Participant.

 

3.12         Successors and Assigns.  The Company or any Affiliate may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its Affiliates.  Subject to the restrictions on transfer herein set
forth in Section 3.2 hereof, this Agreement shall be binding upon Participant
and his or her heirs, executors, administrators, successors and assigns.

 

3.13         Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

3.14         Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and its Affiliates and
Participant with respect to the subject matter hereof.

 

3.15         Section 409A.  Notwithstanding any other provision of the Plan,
this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with the requirements of Section 409A
of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  The Administrator may, in its discretion, adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.

 

3.16         Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  The Plan, in and of
itself, has no assets.  Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

 

3.17         Not a Contract of Service Relationship.  Nothing in this Agreement
or in the Plan shall confer upon Participant any right to continue to serve as
an employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of

 

A-4

--------------------------------------------------------------------------------


 

Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and Participant.

 

A-5

--------------------------------------------------------------------------------